IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00002-CV

LAURA BUSH, PAUL BOLT,
RATTLESNAKE WALNUT SPRINGS, LLC,
                                                              Appellants
v.

WHITE GABLES, LLC,
MICHAEL A. STEPHENSON
AND SUZAN STEPHENSON,
                                                              Appellees



                           From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV21-247


                            MEMORANDUM OPINION

       Appellants Laura Bush, Paul Bolt, and Rattlesnake Walnut Springs, LLC appeal a

judgment of the trial court which was rendered against them. Appellants' filing fee for

this appeal is past due. In a letter dated January 20, 2022, the Clerk of this Court warned

appellants that if the fee was not paid within 10 days from the date of the letter, the appeal

would be dismissed. See TEX. R. APP. P. 42.3(c). More than 10 days have passed, and we
have not received the fee, or any communication, from appellants.

        Accordingly, this appeal is dismissed.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed February 16, 2022
[CV06]




Bush, et al. v. White Gables, LLC, et al.                           Page 2